DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 16 May 2022.
Claims 7, 14, and 20 are cancelled.
Claims 2-6, 9-13, and 16-19 are original.
Claims 1, 8, and 15 are currently amended.
Claims 1-6, 8-13, and 15-19 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification is entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a method comprising steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “calibrating, by a well control system, a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model” which is a mathematical concept, e.g.  determining a coefficient (see instant specification at [0041]), i.e. a relationship between variables or numbers and an act of calculating using mathematical methods [see MPEP 2106.04(a)(2) I].
The claim recites “determining, by the well control system, a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data” which is a mathematical concept, e.g. calculating rates according to inputs and a curve (see specification at [0044]), i.e. a relationship between variables or numbers or an act of calculating using mathematical methods [see MPEP 2106.04(a)(2) I].
The claim recites “determining, by the well control system and in response to determining the predicted production rate, an adjusted parameter for the well system based on the predicted production rate, wherein the adjusted parameter corresponds to a well system parameter among the plurality of well system parameters” which is a mathematical concept, e.g. calculating rates according to inputs and a curve (see specification at [0044]) and choosing an input, i.e. a relationship between variables or numbers or an act of calculating using mathematical methods [see MPEP 2106.04(a)(2) I].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites that the “calibrating …”, “determining … rate”, “determining …  parameter”, and “transmitting …” are by a “well control system” (e.g. a “processor” coupled to sensors, see specification at [0003]); however, the actions are recited at a high level of generality and the “system” is merely invokes as a tool to perform the process. So, this amount to mere instruction to apply the exception [see MPEP 2106.05(f)].
The claim recites “obtaining first wellhead temperature data from a wellhead in a well system coupled to a wellbore; obtaining a plurality of well system parameters for the well system at the wellhead; obtaining first production data regarding the wellhead; obtaining water cut data from the wellhead” which is extra-solution activity in the form of data gathering, e.g. gathering the data used for the judicial exception [see MPEP 2106.05(g)]. 
The claim recites “transmitting, by the well control system, one or more commands to a choke assembly in the well system to implement the adjusted parameter”; which is extra-solution activity in the form of insignificant application, i.e. make an adjustment having determined an adjustment to make [see MPEP 2106.05(g)].
Considering the claim as a whole there is the judicial exception and associated extra-solution activity with mere instruction to apply the exception.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes “calibrating …”, “determining … rate”, “determining …  parameter”, and “transmitting …” by a “well control system” (e.g. a “processor” coupled to sensors, see specification at [0003]); however, this is mere instruction to apply the exception and does not amount to significantly more than the judicial exception itself.
As noted for step 2A – prong two, the claim includes extra-solution activity of data gathering from a wellhead; however, as demonstrated Al-Shammari (2017) [e.g. page 2, discussing installing various sensors at the well-head], such measurements are well-known, routine and conventional activity, see also Jadid (2017) [e.g. at  pages 18-20 discussing measurements and “conventional” allocation processes]. So, this does not amount to significantly more than the judicial exception itself.
As noted for step 2A – prong two, the claim includes extra-solution activity of sending commands to a choke assembly; however, as demonstrated by Al-Shammari (2017) [e.g. at page 2 discussing “remote choke control” and Ma (2016) [e.g. at page 2 discussing remote control of subsea equipment], such control is well-known, routine and conventional activity. As regards the “well-control system” (e.g. a “processor” coupled to sensors, see specification at [0003]), this too is well-known, routine, and conventional activity as evidenced by MPEP 2106.05(d) – e.g. “Receiving or transmitting data over a network” or “Storing and retrieving information in memory”.
Considering the claim as a whole there is the judicial exception and associated extra-solution activity with mere instruction to apply the exception.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “generating a plurality of production curves using the calibrated production model, wherein the plurality of production curves correspond to different water cut levels” which is a process that may be performed mentally, e.g. graphing a curve (observation, judgement, or evaluation) [see MPEP 2106.04(a)(2) III]. So, this is only a further recitation of a judicial exception.
The claim recites “selecting a production curve from the plurality of production curves using the water cut data, and wherein the predicted production rate is determined using the selected production curve”; however, this is a process which may be performed mentally, i.e. a judgement, comparison, or opinion [see MPEP 2106.04(a)(2) III]. So this is only a further recitation of a judicial exception.
Accordingly, the reasoning given for claim 1 applies, where these are part of the judicial exception itself.

Regarding claim 3:
The claim recites “wherein the calibrated production model is updated in real-time using second wellhead temperature data and second production data that are obtained from a production operation using the wellhead”; however, as for the calibration of claim 1 this is a mathematical concept. Accordingly, the reasoning given for claim 1 applies, where these are part of the judicial exception itself.

Regarding claim 4:
The claim recites “wherein the first wellhead temperature data is obtained using a plurality of choke settings for a choke assembly in the wellhead”; however, this does not change the nature of the “obtaining” such that it is other than well-known, routine, and conventional data gathering. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “obtaining ambient temperature data regarding a wellsite”; however, as demonstrated by the prior art of record, e.g. US 2015/0322773 Al, CA 2969796 A1, WO 2017/011301 A1, this is well-known, and conventional data gathering.
The claim recites “determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data”; however, this is a mathematical concept, e.g. calculating values according to temperatures, i.e. a relationship between variables or numbers or an act of calculating using mathematical methods [see MPEP 2106.04(a)(2) I]. So this is only a further recitation of a judicial exception.
The claim recites “wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values”; however, this does not change the nature of calibrating such that it is other than a mathematical concept.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “determining a change in a production rate of the wellhead has occurred”; which is a mental concept, i.e. a judgement, evaluation, or observation [see MPEP 2106.04(a)(2) III]. So, this is only a further recitation of a judicial exception.
The claim recites “obtaining, in response to determining that the change has occurred, second wellhead temperature data and second production data regarding the wellhead”; however, as shown for the “obtaining” of claim 1, this is well-known, routine, and conventional data gathering activity.
The claim recites “calibrating the calibrated production model using the second wellhead temperature data and the second production data”; however, as for the “calibrating” of claim 1, this is a mathematical concept.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 8:
Step 1:
The claim recites “A system, comprising: a well system comprising: a wellhead coupled to a wellbore, a choke assembly coupled to the wellhead, a wellhead temperature sensor coupled to the wellhead, a water cut sensor coupled to the wellhead, and a flow rate sensor coupled to the wellhead; and a control system comprising a computer processor and coupled to the wellhead temperature sensor and the water cut sensor”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Steps 2A and B:
The system of claim 8 performs a method like that of claim 1 and the same reasoning applies, mutatis mutandis. Accordingly, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.


Regarding claim 9:
The claim recites the same substantive limitations as claim 2 and the same reasoning applies mutatis mutandis.

Regarding claim 10:
The claim recites “wherein the system does not include a multi-phase flow meter coupled to the wellhead”; however, this only elaborates on the tool used to implement the exception, i.e. that the mere instruction to apply the exception does not include the use of a multi-phase flow meter. So, this does not incorporate the judicial exception into a practical application nor amount to significantly more than the judicial exception itself. Accordingly, the reasoning for claim 8 applies, mutatis mutandis.

Regarding claims 11-13:
The claims recite the same substantive limitations as found among those of claims 3 and 5-6 and the same reasoning applies mutatis mutandis

Regarding claim 15:
Step 1:
The claim recites “a non-transitory computer readable medium storing instructions executable by a computer processor”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of articles of manufacture.
Steps 2A and B:
The instruction of claim 15 perform a method like that of claim 1 and the same reasoning applies, mutatis mutandis. Accordingly, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claims 16-19:
The claims recite the same substantive limitations as found among those of claims 2 and 4-6 and the same reasoning applies mutatis mutandis

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-11, 13, and 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shammari (AL-SHAMMARI, ET AL. "Application of Real-Time Data and Integrated Models in an Automated Workflow for Production Surveillance and Analysis in Burgan Oil Field." In SPE Kuwait Oil & Gas Show and Conference. OnePetro, 2017. 15 pages) in view of Yocum (AUTHORS UNKNOWN, "Multiphase Flow Technology - MSS3 Technical Description”, ENSYS YOCUM TECHNICAL PAPER, [Online]14 January 2007 (2007-01-14), XP002481033, 19pages. Retrieved from the Internet: URL:http://web.archive.org/web/20070114225835/http://wvww-.ensysenergy.com/EY1+Files/VMSS3+Technical+Descript10n.pdf (retrieved on 2008-05-21]).

Regarding claim 1, Al-Shammari discloses a method, comprising:
obtaining first wellhead temperature data from a wellhead in a well system coupled to a wellbore; and obtaining a plurality of well system parameters for the well system at the wellhead; obtaining first production data regarding the wellhead; obtaining water cut data from the wellhead (P2:fig 1 showing the choke assembly; P2:¶1: “The project involved deployment of pressure and temperature gauges (RTD), multiphase water-cut meters, remotely controlled chokes and electronic hydrogen sulfide (H2S) detectors at well sites (Fig. 1) … . An integrated SCADA system was put in place for remote access and control from the gathering center. This allowed access to the well data in real time … .”; P4:¶2: “The SCADA system gathers real-time parameters such as well head pressure (WHP), well head temperature (WHT), Water cut (WC), Differential pressure across orifice plate for flow status (DP) and flowline pressure (FLP) from the well head instruments and production data from the KOC databases at regular intervals.”);
calibrating, by a well control system, a production model for the wellhead based on the first production data and the first wellhead [pressure] data to generate a calibrated production model (P1:¶2: “The Burgan oil field integrated digital field (KwIDF) automation system utilizes wellhead pressure and water-cut measurements for automated calibration of well and surface network models.”; P8:¶1: “The dashboard further highlights wells based on a predefined threshold between models and well test oil rates, raising the need for new well tests or model calibrations.”);
determining, by the well control system, a predicted production rate of the wellhead using the calibrated production model, the water cut data, (P1:¶2: “The KwIDF system workflow utilizes calibrated well models and real time data to identify changes in GC-01 daily production and reconciles it with the contributing wells.”; P5:¶3: “The "Production Surveillance and Analysis Workflow" is an advanced workflow that assist engineers in providing field production estimates”; P5:¶4: “Calibrated well and network model for virtual metering and analysis of well and facility performance against theoretical response along with recommendation for production enhancement opportunities.”; P6:¶1: “This dashboard provides an overview of wells with production loss or gain categorized on the type of alert (Fig. 8). The first section displays production changes due to flowing time, while the next displays production changes due to change in Tubing head pressure (THP), FLP, WC or choke change. A short summary of each well’s key parameter change is also available for quick reference. On the bottom, opportunities for production increase are listed, based on different producing scenarios which are designed considering various well and facility constraints.”; P8:¶1: “The asset production overview displays oil rates from well tests, well models and measured production, along with counts of flowing wells and their allowable rates.” EN: The prediction uses the water cut data at least via calibration of the model.);
determining, by the well control system and in response to determining the predicted production rate, an adjusted parameter for the well system based on the predicted production rate, wherein the adjusted parameter corresponds to a well system parameter among the plurality of well system parameters (P5:¶4: “Calibrated well and network model for virtual metering and analysis of well and facility performance against theoretical response along with recommendation for production enhancement opportunities.”; P6:¶1: “The first section displays production changes due to flowing time, while the next displays production changes due to change in Tubing head pressure (THP), FLP, WC or choke change. A short summary of each well’s key parameter change is also available for quick reference. On the bottom, opportunities for production increase are listed, based on different producing scenarios which are designed considering various well and facility constraints.” And fig 8 showing “choke size”, “THP”, and “FLP” changes.); and
transmitting, by the well control system, one or more commands to a choke assembly in the well system to implement the adjusted parameter (P2:fig 1 showing the choke assembly; P2:¶1: “This allowed access to the well data in real time for quick decision-making and provided ability for remote choke control from the Gathering Center (GC)”; P6:¶1: “while the next displays production changes due to change in Tubing head pressure (THP), FLP, WC or choke change. A short summary of each well’s key parameter change is also available for quick reference. On the bottom, opportunities for production increase are listed, based on different producing scenarios which are designed considering various well and facility constraints.” And fig 8 showing “choke size”, “THP”, and “FLP” changes; P14:¶1: “The ability to control choke remotely and make informed decisions based on integrated well, reservoir, and facility data minimizes the HSE risk for field personnel by reducing the need for site visits. Quick identification of production problems and proactive decisions enabled the operator to achieve considerable cost savings on well activation costs and production loss.”).
Al-Shammari does not explicitly disclose [calibrating and predicting using] wellhead temperature.
However, Yocum teaches [calibrating and predicting using] wellhead temperature (P2:1st list item: “provides pressure/temperature/flow rates for future field conditions, as example, declining reservoir pressures, increasing water cuts, and increasing gas/oil rarios”; P10:last list item: “Conduct the matching of the wellhead pressures and temperatures with the virtual metering program using the specified data inputs and generate the resulting well flow rates.”; P12:last ¶: “The virtual metering simulation program will converge to match wellhead pressure and temperature at a flow rate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Al-Shammari in view of the teachings of Yocum to include [calibrating and predicting using] wellhead temperature by using Yocum’s virtual metering techniques since Al-Shammari teaches using “Calibrated well and network model for virtual metering” (P5:¶4) but is silent as to the details of the virtual metering while Yocum describes virtual metering which use the data collected by the system of Al-Shammari. In other words, it would combine known elements, i.e. data collection, analysis, and control facilities with virtual metering methods, to yield a predictable result, i.e. the virtual metering for use in production analysis, forecasting, and decision making for controlling an oil field.
	

Regarding claim 2, Al-Shammari discloses the method of claim 1 (in combination as shown above).
Al-Shammari does not explicitly disclose further comprising:
generating a plurality of production curves using the calibrated production model, wherein the plurality of production curves correspond to different water cut levels; and
selecting a production curve from the plurality of production curves using the water cut data, and
wherein the predicted production rate is determined using the selected production curve.
However, Yocum teaches generating a plurality of production curves using the calibrated production model, wherein the plurality of production curves correspond to different water cut levels (P6:¶3: “Figure 3 shows the BH_I PQ chart where the incoming reservoir pay has begun water encroachment with the well producing increasing water cuts over time. The physical properties subroutine is adjusted to incorporate the addition of the water cuts.”; P13:¶1: and P18:fig 3 showing production curves for various water cuts.); and
selecting a production curve from the plurality of production curves using the water cut data (P10:last list item: “Plot, inspect and compare the performance curves(Pwffw/Q Charts) with similar wells.”), and
wherein the predicted production rate is determined using the selected production curve (“Once set. the virtual meter simulation well models will perform accurately over a wide range of well flow conditions if the physical properties, gas coning and water cut are known and changes are tracked across time.”; P2:1st list item: “provides pressure/temperature/flow rates for future field conditions, as example, declining reservoir pressures, increasing water cuts, and increasing gas/oil ratios”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Al-Shammari in view of the teachings of Yocum to include “further comprising: generating a plurality of production curves using the calibrated production model, wherein the plurality of production curves correspond to different water cut levels; and selecting a production curve from the plurality of production curves using the water cut data, and wherein the predicted production rate is determined using the selected production curve” by using Yocum’s virtual metering techniques since Al-Shammari teaches using “Calibrated well and network model for virtual metering” (P5:¶4) but is silent as to the details of the virtual metering while Yocum describes virtual metering which use the data collected by the system of Al-Shammari. In other words, it would combine known elements, i.e. data collection, analysis, and control facilities with virtual metering methods, to yield a predictable result, i.e. the virtual metering for use in production analysis, forecasting, and decision making for controlling an oil field.

Regarding claim 3, Al-Shammari discloses the method of claim 1 (with Yocum as shown above), wherein the calibrated production model is updated in real-time using second wellhead temperature data and second production data that are obtained from a production operation using the wellhead (P8:¶1: “The dashboard further highlights wells based on a predefined threshold between models and well test oil rates, raising the need for new well tests or model calibrations.”; P14:¶2: “Automated real-time updates and calibration of well models resulted in improved phase allocation for the asset, with the allocation factor being maintained within +/- 5%.” EN: “automated real-time” indicates the “new” calibration is using up-to-date data.).

Regarding claim 4, Al-Shammari discloses the method of claim 1 (with Yocum as shown above), wherein the first wellhead temperature data is obtained using a plurality of choke settings for a choke assembly in the wellhead (P4:¶2: “The SCADA system gathers real-time parameters such as well head pressure (WHP), well head temperature (WHT), Water cut (WC), Differential pressure across orifice plate for flow status (DP) and flowline pressure (FLP) from the well head instruments and production data from the KOC databases at regular intervals.”; P6:¶1: “The first section displays production changes due to flowing time, while the next displays production changes due to … choke change.”).

Regarding claim 6, Al-Shammari discloses the method of claim 1 (with Yocum as shown above), further comprising:
determining a change in a production rate of the wellhead has occurred (P6:¶2: “Key well and facility alarms are configured based on deviation from the assigned threshold value. Interactions are modeled to pop up real-time data or well performance curves for further analysis”; P8:¶1: “The dashboard further highlights wells based on a predefined threshold between models and well test oil rates, raising the need for new well tests or model calibrations.”; see also examples 1 and 2 at pp9-12); and
obtaining, in response to determining that the change has occurred, second wellhead temperature data and second production data regarding the wellhead; and calibrating the calibrated production model using the second wellhead temperature data and the second production data (P8:¶1: “The dashboard further highlights wells based on a predefined threshold between models and well test oil rates, raising the need for new well tests or model calibrations.”; P14:¶2: “Automated real-time updates and calibration of well models resulted in improved phase allocation for the asset, with the allocation factor being maintained within +/- 5%.” EN: “automated real-time” indicates the “new” calibration is using up-to-date data.).

Regarding claim 8, Al-Shammari discloses a system, comprising:
a well system comprising (as shown below):
a wellhead coupled to a wellbore (P7:fig 10 showing the wellhead coupled to the well bore.),
a choke assembly coupled to the wellhead (P2: ¶1 and fig 1 showing the choke assembly coupled to the wellhead),
a wellhead temperature sensor coupled to the wellhead (P2:¶1 and fig 1 showing the temperature sensor, i.e. “temperature gauges (RTD)”, coupled to the wellhead),
a water cut sensor coupled to the wellhead (P2:¶1 and fig 1 showing the  “water cut meter” coupled to the wellhead), and
a flow rate sensor coupled to the wellhead (P2:¶1 and fig 1 showing the  “multiphase water cut meter” coupled to the wellhead); and
a control system comprising a computer processor and coupled to the wellhead temperature sensor and the water cut sensor (P2:¶¶1-2: “An integrated SCADA system was put in place for remote access and control from the gathering center. This allowed access to the well data in real time for quick decision-making and provided ability for remote choke control from the Gathering Center (GC) to help minimize the health, safety and environmental (HSE) exposure of field personnel. … a remote terminal unit (RTU) (Fig. 2) to collect data and issue commands to the automated instruments. The data transmission from the wellhead to the remotely located gathering centers is digital throughout, using a field-level WiMAX system for fast and secure communications.” EN: This control system is not interpreted under 35 USC §112(f) given the description of the structure for the control system, e.g. processor and couplings.), wherein the control system comprises functionality for: [performing the method of claim 1] (with Yocum as for claim 1).

Regarding claim 9, the claim recites the same substantive limitations as found among those of claim 2, and is rejected using the same teachings.

Regarding claim 10, Al-Shammari discloses the system of claim 8 (with Yocum as shown above).
Al-Shammari does not explicitly disclose wherein the system does not include a multi-phase flow meter coupled to the wellhead;
However, Yocum teaches wherein the system does not include a multi-phase flow meter coupled to the wellhead (P1:§1:¶3: “The VMSS~ package should be applied to wells and their production systems to improve the accuracy of multiphase flow rate measurements and to reduce field investments and operating costs. Please refer to the categories below: •  o provide accurate well multiphase flow rate measurements without the need to install expensive wellhead or downhole multiphase meters or wellhead separators.”; P2:§II:¶1: “Virtual metering is a relatively new term describing the measurement of well flow rates without the use of multiphase orifice, venturi, or various commercial three phase meters.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Al-Shammari and the teachings of Yocum to include “wherein the system does not include a multi-phase flow meter coupled to the wellhead” by excluding a multi-phase flow meter since it avoids “the need to install expensive wellhead or downhole multiphase meters” (Yocum:P2:§II:¶1), i.e. “to reduce field investments and operating costs” (Yocum:P2:§II:¶1).
	
Regarding claim 11 and 13, the claims recite the same substantive limitations as found among those of claims 3 and 6, and are rejected using the same teachings.

Regarding claim 15, Al-Shammari discloses a non-transitory computer readable medium storing instructions executable by a computer processor (P2:¶2: “The real-time data from the wells and facility is used in digital workflows at a state-of-the-art collaboration center supported by advanced network modeling and nodal analysis software to enhance the operational efficiency of various field development work processes.”), the instructions comprising functionality for: [performing the method of claim 1] (with Yocum as for claim 1).

Regarding claim 16-17 and 19, the claims recite the same substantive limitations as found among those of claims 2, 4, and 6, and are rejected using the same teachings.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shammari and Yocum as applied to claims 1, 8, and 15 above, and further in view of Johnson (US 2015/0322773 Al).

Regarding claim 5, Al-Shammari and Yocum teach the method of claim 1 (as shown above).
Al-Shammari and Yocum do not teach further comprising: obtaining ambient temperature data regarding a wellsite; and
determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data,
wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values.
However, Johnson teaches obtaining ambient temperature data regarding a wellsite ([0013]: “The system further comprises least one temperature sensor for measuring the temperature of the surface component and measuring the ambient temperature”; [0060]: “The internal flowing gas temperature (Gi) at the wellhead (block 31) and the ambient temperature (Am) are measured (block 32) by the sensor 2.”); and
determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values ([0097]: “Block 131, data is collected during normal flow operations, establishing a relationship of flowing temperatures, for that wellhead, for the recent experience of ambient temperatures. The duration of history data required can vary from several days to several months depending on the degree of correlation of the two temperatures at various times. This degree of correlation is influenced primarily by the volumetric flowrate of the fluids, but secondarily by the composition of the flowing fluid stream (oil/water/gas), by environmental conditions such as season, sunlight, humidity, wind, by specific sensor installation details (pipe size, sensor size, thermal coupling, insulation), and data collection techniques such as sampling rate, averaging. At block 132, a relationship, such as a linear relationship from linear regression techniques, is calculated for predicting a normal flow temperature for a given ambient temperature. In a linear relationship slope M and intercept b are obtained for y=mX+b, where X is the ambient temperature and Y is the measured flow temperatures.”; similar at [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Al-Shammari and Yocum with the teachings of Johnson to include “obtaining ambient temperature data regarding a wellsite; and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values” by using an ambient temperature sensor and the correlation of Johnson since Yocum teaches temperature effects on flow, e.g. at P15:¶6 – “The wellhead temperature values are important in estimating temperature related effects like hydrate formations. scaling, wax deposition, Joules Thompson temperature drops, and others. Temperature also relates directly to the well elevation pressure drop through GOR and fluid density”, while Johnson’s methods provide a manner of predicting such issues, e.g. see [0002] – “the invention relates to detection and notification of well failures including diminishing or loss of flow rate, which can be caused by freeze offs, water loading, sand, scale,” and [0007] – “In summer, producers note diminished flow rates from gas wells due to liquid loading in the wells”.

Regarding claim 12, the claim recites the same substantive limitations as found among those of claim 5, and is rejected using the same teachings.

Regarding claim 18, the claim recites the same substantive limitations as found among those of claim 5, and is rejected using the same teachings.

Response to Arguments
Examiner Interview
Examiner: The examiner interview summary can be found on the PTO-413 filed 29 April 2022.

Amendments to the Specification and Specification Objection
Examiner: The objections to the specification are withdrawn in view of the amendment to the specification.

Rejection under 35 U.S.C. § 101
Applicant (PP15-18):
However, Applicant respectfully submits that assuming arguendo that the claims would recite a judicial exception, amended independent claim 1, 8, and 15 integrate any proposed judicial exception into a practical application in the claims and recite patent eligible subject matter under Step 2A of the Alice test.
Turning to the pending claims, independent claim 1 is amended to recite, inter alia: [claim limitations omitted] …
Similar amendments are made to independent claims 8 and 15. Support for the amendments may be found, for example, in pars. [0016], [0028], and [0061] of the published application, which are provided below: [citation omitted] …
In view of the above portions of the originally-filed specification, Applicant respectfully asserts that amended independent claim 1 recites a specific improvement in well technology and well control systems. In particular, amended independent claim 1 recites a well system, a choke assembly, and a well control system, where the well control system adjusts well system parameters by transmitting a command to the choke assembly based on a predicted production rate. This arrangement provides both a specific technological improvement as well as ties the claimed invention to a particular machine that is integral to amended independent claim 1.
… [remaining remarks ultimately rely on those shown above]
Examiner:
The examiner respectfully disagrees. In particular, the actions are described at a high level of generality, e.g. “obtaining” and “transmitting”, which is ordinary functionality of a computer in well-known, routine, and conventional use [see MPEP 2106.05(d)]. Further as demonstrated by the prior art of record the obtaining of information from the well head and the transmitting commands for controlling a choke are well-known, routine, and conventional (see rejection for citations). Accordingly, the examiner disagrees as regards a “particular machine” or an “improvement in well technology”.
As regards the arrangement, the examiner respectfully disagrees. As noted in the rejection, the actions are recited at a high level of generality. For example, the claim includes no particular manner of calculating the adjusted parameter nor how it is related to the choke assembly; but rather, only that an adjusted parameter is determined and transmitted to the choke assembly. Also, please note that there is no claimed control of the system but rather “transmitting one or more commands to the choke assembly in the well system to implement the adjusted parameter”, i.e. transmitting in order to implement rather than actually making an adjustment. Accordingly, this amounts to mere instruction to apply the exception and the examiner respectfully disagrees as regards the alleged “arrangement” for a “technological improvement”.
Finally, please note that another eligibility analysis has been carried out and a new rejection of the claims under 35 USC §101 has been made.

Rejection under AIA  35 U.S.C. § 103
Examiner:
Applicant’s arguments with respect to claims 1-6, 8-13, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-6, 8-13, and 15-19 are rejected.
There are new rejections of the claims under 35 USC §101 and this action is made non-final.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170122100 A1
Discussing virtual flow metering for monitoring and control of production systems
US 11414954 B2
Discussing  virtual metering to control a “smart choke”, has a common assignee
JADID, KAHILA MOKHTARI. Performance evaluation of virtual flow metering models and its application to metering backup and production allocation. Louisiana State University and Agricultural & Mechanical College, 2017. 120 pages
Discussing model-based virtual flow metering
MA, XIANG, ET AL. "Real-time production surveillance and optimization at a mature subsea asset." In SPE Intelligent Energy International Conference and Exhibition. OnePetro, 2016. 16 pages
Discussing model-based virtual flow metering
RAO, SUBBA RAMA, AND RICHARD MOHAN DAVID. "Integrated Production Testing Framework to Improve Next Generation Production Workflows." In Abu Dhabi International Petroleum Exhibition and Conference. OnePetro, 2015.
Discussing a testing method for model-based virtual flow metering

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/AKASH SAXENA/Primary Examiner, Art Unit 2147